Citation Nr: 1814180	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability, claimed as degenerative disc disease.  

2.  Entitlement to service connection for a cervical spine disorder, claimed as neck fusion with arthritis.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Alexandra Jackson, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In February 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

This appeal was previously before the Board in June 2016, at which time these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, the Veteran changed her accredited representative to a different representative in the same firm.  Her current representative is noted on the first page of this decision.  

In January 2018, the Veteran requested a second hearing before a Veterans Law Judge.  No rationale was provided in support of her motion for a second Board hearing.  In Cook v. Snyder, 28 Vet. App. 330, 345 (2017), the Court of Appeals for Veterans Claims (Court) found that "a claimant who received a personal hearing at one stage of appellate proceedings before the Board is entitled, upon request, to a Board hearing following a remand from this Court."  However, the present Veteran's case is distinct from such a situation, as the Veteran's claims decided herein have not been remanded by the Court.  As such, there is no such entitlement to a new personal hearing in the Veteran's case. 

Generally, a second or replacement hearing is available where (1) a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, under 38 C.F.R. § 20.717 , or (2) where, after a hearing before one Board member, a different Board member is assigned to decide an appeal.  Arneson v. Shinseki, 24 Vet.App. 379, 382-83 (2011) (interpreting 38 C.F.R. § 20.707).  Neither scenario applies to the Veteran's claims. 

Furthermore, the Board will not accept a request for a personal hearing except when the claimant demonstrates on motion that there was good cause for the request.  38 C.F.R. § 20.1304(b).  The Veteran has provided no such motion or argument for why an additional hearing would be warranted.  The Board finds that a new hearing is not warranted.  


FINDINGS OF FACT

1.  A current lumbosacral spine disability was not incurred in service, has not been continuous since service separation, did not manifest to a compensable degree within a year thereafter, and is not due to an in-service disease or injury. 

2.  A current cervical spine disability was not incurred in service, has not been continuous since service separation, did not manifest to a compensable degree within a year thereafter, and is not due to an in-service disease or injury.  

3.  Fibromyalgia was not incurred in service, has not been continuous since service separation, did not manifest to a compensable degree within a year thereafter, and is not due to an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a lumbosacral spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for the award of service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for the award of service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Lumbosacral and cervical spine disabilities

The Veteran seeks service connection for disabilities of the cervical and lumbosacral spine, to include degenerative disc disease and spinal stenosis.  She asserts she first injured her neck and back during service, and service connection is therefore warranted.  

Considering first the Veteran's service treatment records, the records do not reflect that she sought treatment for or was diagnosed with a disease or injury of the lumbosacral or cervical spine during active duty service.  On the August 1979 service separation examination, she was without any noted abnormality of the spine, and on a concurrent report of medical history, she denied arthritis, rheumatism, bursitis, bone or joint deformity, or recurrent back pain.  Thereafter, the Veteran did not seek treatment for a disease or injury of the spine for several years after service, according to the evidence of record.  

Based on these findings, the Board must conclude that the Veteran did not incur a disease or injury of the spine during service, as she did not seek treatment for the same during service and was without a disability of the spine on examination for service separation in August 1979.  She also denied any spinal or bony symptoms at that time.  Moreover, the Veteran was without a chronic spinal disability immediately following service, according to the post-service evidence of record.  

Thereafter, the Veteran did not seek treatment for and was not diagnosed with a disability of the cervical or lumbosacral spine for many years after service.  The first diagnosis of a disease or injury of the spine dates to the mid-1990s, more than 10 years after service separation.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

According to the post-service treatment records, the Veteran did not initially report onset of her neck or back pain during service.  According to a January 2000 letter from a private attorney, the Veteran was injured in a motor vehicle accident that same month and was seeking compensation as the result of this incident.  While seeking private treatment for neck pain in February 2000, she reported only a two year history of such pain.  Thus, the Board must conclude that current disabilities of the cervical or lumbosacral spine did not have their onset in service and have not been chronic or continuous since that time.  

Finally, the Board notes that the Veteran initially filed a claim for VA compensation benefits in August 2004, at which time she sought service connection only for hepatitis C.  She did not report in-service onset of degenerative disc disease or a spine disability at that time.  On her subsequent April 2012 service connection claim for disabilities of the neck and back, she reported onset of these disabilities in the 1990's.  

The competent evidence of record also does not establish a nexus between any disease, injury, or other incident of service, and a current disability of the lumbosacral or cervical spine.  In support of her claim, the Veteran submitted the June 2015 written statement of A.R.G., M.D.  Dr. G. reported that he examined the Veteran that same month, and reviewed her post-service medical records.  He noted that the Veteran first sought post-service treatment for joint pain in 1993, and consistently reported onset of her spine and joint pain in the 1990s.  After examining the Veteran, Dr. G. diagnosed degenerative disc disease of the lumbosacral and cervical spine, as well as generalized arthralgias.  Regarding the onset of these disabilities, Dr. G. opined that it was "quite clear" that the Veteran had arthritic symptoms which began in service and have progressed since that time.  

In contrast, the Veteran was afforded a VA orthopedic examination in April 2017.  Her claims file was reviewed in conjunction with the examination.  Upon reviewing the claims file, the examiner noted the absence of any in-service complaints of neck or back pain, as well as the lack of treatment for many years following service.  Based on review of the entire record and physical examination of the Veteran, the examiner concluded it was less likely than not any current disabilities of the neck or back were incurred in service, or the result of an in-service disease or injury.  The examiner also found no evidence that degenerative disc disease of the spine manifested within a year of service.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Veteran has submitted the aforementioned etiology opinion statement from Dr. G.  While Dr. G. is accepted as a competent medical expert by the Board, his opinion is nevertheless afforded limited probative weight.  Specifically, Dr. G. failed to directly address the Veteran's multiple prior assertions within the record of onset of her back and neck pain many years after service, rather than during service itself.  Dr. G. also did not address the effect of the intervening January 2000 motor vehicle accident which allegedly resulted in neck and back pain, according to the Veteran's own reports to other private examiners.  Dr. G. pointed to no evidence of record, other than the Veteran's contradictory self-reported history, of onset of any disability of the spine in service or within a year thereafter.  In contrast, the VA examiner noted both the absence of in-service symptomatology and the subsequent injuries to the Veteran's spine following service.  As such, the VA examiner's opinion is granted greater probative weight by the Board, and service connection for disabilities of the cervical and lumbosacral spine must be denied.  

The Veteran has herself asserted that lumbosacral and cervical spine disabilities are the result of an incident of service.  The Board finds that the Veteran is competent to report such observable symptoms as joint pain, but is not competent to provide a nexus with an in-service disease or injury, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis and etiology of an orthopedic disability is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert.  Finally, the Veteran has not stated she is reporting competent evidence of a nexus as told to her by medical experts.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for disabilities of the cervical and lumbosacral spine is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

b. Fibromyalgia

The Veteran seeks service connection for fibromyalgia.  She asserts this disability had its onset in service and service connection is therefore warranted.  

Considering first the Veteran's service treatment records, these are negative for any diagnosis of or treatment for fibromyalgia.  On her service separation examination in August 1979, no neurological or orthopedic abnormalities were noted, and she did not report a history of joint or generalized pain on her concurrent report of medical history.  Based on these findings, the Board in unable to conclude that fibromyalgia had its onset in service.  

Post-service, the Veteran first reported symptoms of arthralgia in the 1990s, many years after service.  The Veteran was seen by a private examiner in October 1998 for polyarthralgia.  At that time, she reported a duration of approximately 2 years for her symptoms.  In January 2000, while seeking private treatment, she again reported recent onset in the past two years of her generalized arthralgia, indicating onset of symptoms more than 15 years after service.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board notes that the Veteran initially filed a claim for VA compensation benefits in August 2004, at which time she sought service connection for hepatitis C.  She did not report in-service onset of fibromyalgia at that time.  On her subsequent April 2012 service connection claim for fibromyalgia, she reported onset of this disability in the 1990's.  

In support of her claim, the Veteran submitted the June 2015 written statement of Dr. G., as noted above.  The Veteran was also afforded a VA neurological examination in April 2017.  Her claims file was reviewed in conjunction with the examination.  Upon reviewing the claims file, the examiner noted the absence of any in-service complaints of generalized joint pain, as well as the lack of treatment for many years following service.  Based on review of the entire record and physical examination of the Veteran, the examiner concluded it was less likely than not any current arthralgias, to include fibromyalgia, were incurred in service, or the result of an in-service disease or injury.  The examiner also found no evidence that fibromyalgia manifested within a year of service.  

Upon review of the private medical opinion from Dr. G., the Board finds it carries little to no probative weight.  While Dr. G. is accepted as a competent medical expert by the Board, his opinion is nevertheless afforded limited probative weight.  Specifically, Dr. G. failed to directly address the Veteran's multiple assertions within the record of onset of her joint pain many years after service.  Dr. G. pointed to no evidence of record, other than the Veteran's contradictory self-reported history, of onset of any arthralgia in service or within a year thereafter.  In contrast, the VA examiner noted both the absence of in-service symptomatology and the subsequent diagnoses of fibromyalgia many years after service.  As such, the VA examiner's opinion is granted greater probative weight by the Board, and service connection for fibromyalgia must be denied.  

The Veteran has herself asserted that fibromyalgia is the result of an incident of service.  The Board finds that the Veteran is competent to report such observable symptoms as joint pain, but is not competent to provide a nexus with an in-service disease or injury, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis and etiology of an orthopedic or neurological disability is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert.  Finally, the Veteran has not stated she is reporting competent evidence of a nexus as told to her by medical experts.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for fibromyalgia is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a lumbosacral spine disability is denied.  

Service connection for fibromyalgia is denied.  

Service connection for a cervical spine disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


